DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2020 has been entered.

Response to Amendment
The amendment filed on 16 June 2020 was accepted and entered.  Accordingly, claim(s) 1, 3, 6-10, 12-14, and 16-19 has/have been amended.  Claim(s) 4-5 previously 
In view of the amendment, the previous rejection under 35 USC 112(b), regarding claim 1, lines 2-3, reciting “a plurality of channels provided in an optically
transparent solid material with a refractive index of n1” has been withdrawn.
In view of the amendment, the previous rejection under 35 USC 112(b), regarding Claim 1, lines 4-5, reciting “wherein respective long axes of the plurality of channels are arranged in parallel on the same plane in at least a partial region of the plurality of channels,” has been withdrawn.
In view of the amendment, the previous rejection under 35 USC 112(b), regarding Claim 1, lines 8-10, reciting “widths of respective cross-sectional shapes of 
In view of the amendment, the previous rejection under 35 USC 112(b), regarding claim 1 reciting “cross-sectional shapes of the plurality of channels,” has been withdrawn.
In view of the amendment, the previous rejection under 35 USC 112(b), regarding claim 1, line 11, recites the closed transitional phrase of “composed” followed by the open language of “at least,” has been withdrawn.
In view of the amendment, the previous rejection under 35 USC 112(b), regarding claim 3, has been withdrawn.
In view of the amendment, the previous rejection under 35 USC 112(b), regarding the term "substantially trapezoidal shapes" in claim 6, has been withdrawn.
In view of the amendment and Applicant’s arguments, see pg. 12, received 16 June 2020, the previous rejection under 35 USC 112(b) of claim 8 has been withdrawn.
In view of the amendment, the previous rejection of claim 9 under 35 USC 112(b) has been withdrawn.

Response to Arguments
Applicant’s arguments, see pg. 7, filed 16 June 2020, with respect to the objection to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
pg. 8, filed 16 June 2020, with respect to rejection under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claims 1-3 and 6-19 under 35 USC 112(a) has been withdrawn. 
Applicant’s arguments, see pg. 11, filed 16 June 2020, with respect to the rejection of claim 2 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see pg. 11, filed 16 June 2020, with respect to the rejection of claim 6 under 35 USC 112(b) regarding what is being further limited and the variables presented have been fully considered and are persuasive.  The rejection has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 7, 9, and 11 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Gorfinkel et al. (US 2010/0163715).

Regarding claim 1, Gorfinkel teaches a microchip (for example Fig. 23), comprising: 
a plurality of channels (37) provided in an optically transparent solid material (38), the optically transparent solid material having a refractive index n1 (n2), wherein 
long axes of the plurality of channels are arranged in parallel with each other on a same plane in at least a partial region of the plurality of channels in the optically transparent solid material (for example Fig. 23), 
each of the plurality of channels has a cross-sectional shape perpendicular to the respective long axes with a width of the cross- section shape spread along one direction perpendicular to the same plane in the partial region (for example Fig. 23), 
the plurality of channels includes at least first channels filled with a first material with a refractive index n2 (n3) and second channels filled with a second material with a refractive index n3 (n’3), and a relation of n2 < n1 < n3 is satisfied (for example [0033]-[0036]).

Regarding claim 2, Gorfinkel further teaches the first channels and the second channels are alternately arranged in the partial region (for example [0033]-[0036]).

Regarding claim 3, Gorfinkel further teaches the second material is a liquid and both ends of the second channels are sealed to prevent the second material from being removed ([103]).

Regarding claim 7, Gorfinkel teaches the cross-sectional shapes are the same for all of the plurality of channels (for example Fig. 23).

Regarding claim 9, Gorfinkel teaches a multichannel fluorescence detection system (Abstract), comprising: 
a microchip (for example Fig. 23) in which a plurality of channels (37) are provided in an optically transparent solid material (38), the optically transparent solid material having  a refractive index n1 (n2), such that long axes of the channels are arranged in parallel with each other on a same plane in at least a partial region of the plurality of channels in the transparent solid material, wherein each of the plurality of channels has a cross-sectional shape perpendicular to the respective long axes in the partial region with a width of the cross-section shape spread along one direction perpendicular to the same plane (for example Fig. 23); 
a laser light source (26); 
an irradiation optical subsystem configured to cause a laser beam generated from the laser light source to be incident perpendicularly to the long axes of the plurality of channels arranged in parallel, along the same plane from a side surface of the microchip (for example [0039]; Fig. 23); and 

wherein the plurality of channels includes at least first channels filled with a first material with a refractive index n2 (n3), and second channels filled with a second material with a refractive index n3 (n’3), and a relation of n2 < n1 < n3 is satisfied (for example [0033]-[0036]); and 
wherein the first channels also include fluorescent analytes to be detected (Abstract; [0014]; [0033]-[0036]).

Regarding claim 11, Gorfinkel teaches the fluorescent analyte to be detected is biological materials labeled with fluorescent dyes and fluorescence emitted from a plurality of the first channels by irradiation of the laser beam is simultaneously detected from a direction perpendicular to the same plane (Abstract; [0014]; for example Fig. 23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorfinkel et al. (US 2010/0163715).

Regarding claim 6, Gorfinkel does not teach the respective cross-sectional shapes are trapezoidal shapes. However, absent some degree of criticality, it would have been obvious to one of ordinary skill at the time of the invention to have the respective cross-sectional shapes are trapezoidal shapes, and when two base angles of the trapezoidal shapes are 90 + DL and 90 + DR, respectively, where DL and DR are set to 0 degree < DL < 90 degrees and 0 degree < DR < 90 degrees, respectively, and D = (DL + DR)/2 is set, a relation of |sin'1[sin{2*D - sin' 1(sin(D)*n1/n2)}*n2/n1] - D + sin'1[sin{2*D - sin'1(sin(D)*n1/n3)}*n3/n1] - D| < |sin_1[sin{2*D - sin_1(sin(D)*n1/n2)}*n2/n1] - D| is satisfied, since it has been held that changes in shape are a matter of choice and recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorfinkel et al. (US 2010/0163715) in view of Cerrina et al. (US 2007/0196834).

Regarding claim 10, Gorfinkel does not teach a plurality of laser beams are provided and the plurality of laser beams are incident on different positions along long axis directions of the plurality of channels. However, Cerrina teaches including a plurality of light sources incident at spaced positions along length of a sample conduit for the benefit of selective illumination of separate sections of the conduit ([0090]). It would have been obvious to one of ordinary skill at the time of the invention to have the laser beam source, as taught by Gorfinkel, be a plurality of laser sources incident on .

Claims 12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorfinkel et al. (US 2010/0163715) in view of Johnston (US 7,223,364).

Regarding claims 12 and 16-19, Gorfinkel does not teach the cross-sectional shapes to be trapezoidal. However, Johnston teaches various shapes for the cross-sectional shapes of analyte channels including trapezoidal channels (Fig. 1b). It would have been obvious to one of ordinary skill at the time of the invention to substitute the cross-sectional shapes, as taught by Gorfinkel, with trapezoidal shapes, as taught by Johnston, to achieve the predictable result of providing channels and/or since it has been held that a mere change in shape of working parts is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorfinkel et al. (US 2010/0163715) in view of Moon (US 2004/0263923) and Johnston (US 7,223,364).

Regarding claim 13, Gorfinkel teaches a method of manufacturing a microchip in which a plurality of channels are provided in an optically transparent solid material, such that long axes of the plurality of channels are arranged in parallel with each other 
manufacturing a first plate-like optically transparent solid material, on a surface of which a plurality of grooves, having cross-sectional shapes, are formed to be parallel to each other in at least the partial region of the plurality of grooves, and which has a refractive index n1 (n2; 38); 
sticking a second plate-like optically transparent solid material with a refractive index n1 on the first plate-like optically transparent solid material to convert the plurality of grooves into the plurality of channels so that each of the plurality of channels has a cross-sectional shape perpendicular to its long axis in the partial region with a width of the cross-section shape spread along one direction perpendicular to the same plane (39; 40); and 
filling a material with a refractive index n3 into predetermined channels of the plurality of channels (n’3; 37), 
wherein the refractive indexes n1 and n3 satisfy a relation of n1 < n3 (for example [0033]-[0036]).
Gorfinkel teaches the chip capillary array to be manufactured by etching ([0041]) and does not teach the first plate to be manufactured by injection molding. However, injection molding to be a manufacturing approach as an alternative to etching a groove plate for the benefit of low cost manufacturing ([0202]). Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have the chip capillary array, as taught by Gorfinkel, to be manufactured by injection molding to achieve the 
Gorfinkel does not teach the cross-sectional shapes to be trapezoidal. However, Johnston teaches various shapes for the cross-sectional shapes of analyte channels including trapezoidal channels (Fig. 1b). It would have been obvious to one of ordinary skill at the time of the invention to substitute the cross-sectional shapes, as taught by Gorfinkel, with trapezoidal shapes, as taught by Johnston, to achieve the predictable result of providing channels and/or since it has been held that a mere change in shape of working parts is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 14, Gorfinkel further teaches the material with the refractive index n3 is a liquid and the method further includes a step of sealing both ends of the channels filled with the material with the refractive index n3 after filling the materials with the refractive index n3 (for example [103]).  
 
Regarding claim 15, Gorfinkel further teaches a step of filling an electrophoretic medium with a refractive index n2 into channels of the plurality of channels other than the channels filled with the materials with the refractive index n3, wherein the refractive index n2 satisfies a relation of n2 < n1 < n3 (Abstract; n3; for example Fig. 23; for example [0033]-[0036]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 9, 12-13, and 15-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-3, 5, and 20 of U.S. Patent No. 9,921,160. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,921,160 include features of the claims of the instant application split amongst dependent claims, such that features claimed together in the instant claims are not necessarily provided together. However, it would have been obvious to one of ordinary skill at the time of the invention to have combined these elements to achieve the predictable result of providing a microchip and/or multichannel analyzer.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a microchip comprising: namely, a depth of the cross-sectional shape of each of the first channels is h2 in a direction perpendicular to the same plane and a depth of the cross-sectional shape of each of the second channels is h3 in the direction perpendicular to the same plane in the partial region, and a relation of h2 < h3 is satisfied..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286.  The examiner can normally be reached on Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CAROLYN FIN/Examiner, Art Unit 2884